        Case 1:19-cv-01031-JLT Document 18 Filed 05/15/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN F. WESTON,                                 Case No. 1:19-cv-01031-JLT (PC)

12                        Plaintiff,
                                                      ORDER SETTING TELEPHONIC
13           v.                                       SETTLEMENT CONFERENCE

14    A. FERNANDEZ,                                   Date: July 1, 2020
                                                      Time: 1:30 p.m.
15                        Defendant.
16

17          On April 20, 2020, the Court directed each party to file a notice indicating whether he

18   agrees to participate in an early settlement conference. (Doc. 14.) Both parties filed notices that

19   they wish to do so. (Docs. 16, 17.) Accordingly, the Court ORDERS:
20          1. This matter is set for a telephonic settlement conference before the undersigned on

21                July 1, 2020, at 1:30 p.m.

22          2. Defense counsel shall arrange for Plaintiff’s participation in the settlement conference.

23                Prior to the conference, counsel shall contact the Courtroom Deputy, Susan Hall, at

24                shall@caed.uscourts.gov to arrange for the telephone call.

25          3. Each party or a representative with full authority to negotiate and enter into a binding

26                settlement agreement shall participate in the conference.
27          4. Participants in the conference must be prepared to discuss the claims, defenses, and

28                damages. The failure of any counsel, party, or authorized person subject to this order
     Case 1:19-cv-01031-JLT Document 18 Filed 05/15/20 Page 2 of 3


 1         to participate in the conference may result in the imposition of sanctions.

 2      5. The parties shall submit confidential settlement conference statements no later than

 3         June 24, 2020. Once a party has submitted his statement, he shall file a “Notice of

 4         Submission of Confidential Settlement Conference Statement” with the court. The

 5         confidential settlement conference statements themselves should not be filed with the

 6         court nor served on the opposing party. Defendant shall email his statement to

 7         jltorders@caed.uscourts.gov. Plaintiff shall mail his statement, captioned

 8         “Confidential Settlement Conference Statement,” to United States District Court, Attn:

 9         Magistrate Judge Jennifer L. Thurston, 2500 Tulare Street, Room 1501, Fresno, CA
10         93721.

11      6. The confidential settlement conference statements should be no longer than 5 pages in

12         length, typed or neatly printed, and include:

13         a. A brief statement of the facts of the case;

14         b. A brief statement of the claims and defenses of the case, i.e., the statutory,

15             constitutional, or other grounds upon which the claims are founded;

16         c. A discussion of the strengths and weakness of the case and an evaluation of the

17             likelihood of prevailing on the claims or defenses, from the party’s perspective,

18             and a description of the major issues in dispute;

19         d. An estimate of the party’s expected costs and time to be expended for further
20             discovery, pretrial matters, and trial;

21         e. A summary of past settlement discussions, if any; a statement of the party’s

22             current position on settlement, including the amount the party would offer and

23             accept to settle (in specific dollar amounts); and a statement of the party’s

24             expectations for settlement discussions;

25         f. A list of the individuals who will be attending the conference on the party’s behalf,

26             including names and, if appropriate, titles; and,
27         g. If a party intends to discuss the settlement of any other actions or claims not raised

28             in this suit, a brief description of each action or claim, including case number(s), as

                                                   2
       Case 1:19-cv-01031-JLT Document 18 Filed 05/15/20 Page 3 of 3


 1              applicable.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   May 14, 2020                     /s/ Jennifer L. Thurston
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           3
